Citation Nr: 1328556	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  03-17 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for arthritis of the 
right great toe.  
 
2. Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to June 
1984. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
This matter was remanded in December 2009, August 2011, and 
April 2013 for further development.  
 
The Board once again notes that in a March 2009 
communication, the Veteran requested an increased evaluation 
for his kidney disorder (recurrent nephrolithiasis).  This 
had not yet been adjudicated by the RO and is referred back 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the claims in April 2013 so that the 
Veteran could be afforded a VA examination of his right toe, 
and so that the RO could obtain the Veteran's DA Form 2-1 
personnel jacket.  

Specifically, the Board noted that a prior December 2010 
examiner's opinion was inadequate as it was based on an 
inaccurate factual premise, as he incorrectly indicated that 
the records were silent as to right toe complaints for 
approximately 20 years following treatment in June 1980.  
Indeed, in actuality, relevant complaints were raised by the 
Veteran in 1993.  Given this error, the Board in August 2011 
remanded the case for another examination, in which the 
examiner was to discuss a favorable opinion rendered by Dr. 
W.T.G. (in a March 2005 correspondence), as well as the 
findings of the VA examiners in August 2009 and December 
2010.  

A VA examination was conducted in October 2011.  At that 
time, the examiner discussed Dr. W.T.G.'s findings.  
However, the findings of the August 2009 VA examiner, and 
the 1993 treatment record of right toe complaints, were not 
considered.

Most recently, the Veteran underwent a VA examination in May 
2013.  Unfortunately, while the examiner referenced the 
August 2009 VA opinion, he did not address the January 1993 
VA treatment record, or Dr. W.T.G.'s findings, as requested.  

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held 
that a remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with the remand 
orders.  It imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Consequently, the 
claim must be remanded for an addendum opinion that 
discusses the aforementioned evidence.

Likewise, the Board instructed that the RO obtain the 
Veteran's DA Form 2-1 personnel jacket, as well as records 
related to the Veteran's alleged service with the 158th 
Aviation Battalion in Vietnam.  The Board acknowledged the 
fact that the RO sent the Veteran September 2011 
correspondence as part of its duty to assist and that the 
Veteran failed to respond.  Nonetheless, the Board noted 
that the Veteran's DA Form 2-1 personnel jacket and other 
records can be obtained without any response from the 
Veteran.  The Board now notes that it has not been 
incorporated into the claims file.  Consequently, additional 
development is required in this regard.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA 
records are updated and in the claims 
folder.  
 
2.  Request an addendum opinion from the 
May 2013 VA examiner.  Instruct the 
examiner that he must discuss the findings 
of Dr. W.T.G. (rendered in a March 2005 
correspondence), the August 2009 VA 
examiner, and the December 2010/October 
2011 VA examiner. The examiner must also 
discuss the January 1993 VA outpatient 
treatment report that reflects that the 
Veteran complained of right great toe pain 
and was assessed with a fractured proximal 
big toe. All opinions should be set forth 
in detail and explained in the context of 
the record and cite to any medical 
literature used for the bases of any 
opinion.  
 
3.  Obtain the Veteran's DA Form 2-1 
personnel jacket.  Note that this can be 
accomplished without any response from the 
Veteran.  The RO should take appropriate 
action to obtain any records subsequently 
identified by the Veteran, as well as 
records related to the Veteran's alleged 
service with the 158th Aviation Battalion 
in Vietnam.  
 
4.  After completion of the above, the AMC 
should review the expanded record and 
determine if the benefits sought can be 
granted. If the claims remain denied, then 
the AMC should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


